249 S.W.3d 921 (2008)
Nancy WERNER-LEIBLE, Employee/Respondent,
v.
LE LU METALCRAFT, Employer/Respondent, and
Treasurer of Missouri as Custodian of the Second Injury Fund, Additional Party/Appellant.
No. ED 90183.
Missouri Court of Appeals, Eastern District, Division Two.
April 15, 2008.
Eileen Ruppe Krispin, St. Louis, MO, for appellant.
Leslie A. Phillips, William Lemp, James Herd, St. Louis, MO, for respondents.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW and KURT S. ODENWALD, JJ.

ORDER
PER CURIAM.
The Second Injury Fund appeals from a final award of the Labor and Industrial Relations Commission finding the claimant, Ms. Werner-Leible, permanently and totally disabled as a result of the combination of her work injury and pre-existing disabilities, thereby triggering Second Injury Fund liability. A written opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm the Commission's award. Rule 84.16(b)(4).